Opinion issued March 10, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00125-CV
                            ———————————
                  IN RE MARCELLE GUIMARAES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On February 11, 2015, relator, Marcelle Guimaraes, filed a petition for writ

of mandamus.1 On February 24, 2015, Guimaraes filed an unopposed “Motion to

Dismiss her Petition for Writ of Mandamus on Sanctions.” No opinion has issued.

Accordingly, we grant the motion and dismiss relator’s petition for writ of


1
      The underlying case is In the Matter of the Marriage of Marcelle Guimaraes and
      Christopher Scott Brann and In the Interest of [N.S.B.], a Child, cause number
      2012-53837, pending in the 308th District Court of Harris County, Texas, the Hon.
      James Lombardino presiding.
mandamus. Cf. TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions

as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2